DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Supplemental Amendment filed on 1/13/2022.
Claim 12 has been amended in this action.
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John W. Ogilvie on 1/13/2022.

Amendment to the Claims:
	Claim 12 will be replaced as following:
12. (Currently Amended) The method of claim 6, further comprising satisfying at least one of the following performance criteria: 
a time elapsed from finishing receiving the examples to finishing displaying the first transformed text in the user interface is not more than five hundred milliseconds;
a time elapsed from finishing receiving the examples to finishing displaying the first transform in the user interface is not more than five hundred milliseconds; or 
 method displays an autocompletion list of suggestions for completing the source code text-to-find example while the source code text-to-find example is being received in the user interface.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, (a) receiving through the user interface a source code text-to-find example and a corresponding source code replacement-text example, (b) submitting the source code text-to-find examples and the source code replacement-text example to a pattern match code and transform synthesizer, (c) getting from the pattern match code and transform synthesizer a pattern match code and a corresponding transform, (d) locating in the source code a match, namely, an instance of source code text that matches a pattern defined by the pattern match code, (e) applying the transform to a copy of the match thereby producing a transformed match, and (f) displaying the match and the transformed match in the user interface as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 6, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANNA C DENG/ Primary Examiner, Art Unit 2191